PALMER, J.
George Skellie appeals his judgment and sentence which were imposed by the trial court following his entry of a plea of nolo contendere. Skellie’s sentence conforms to the terms of his plea bargain and is otherwise legal. Accordingly, the sentence is affirmed. However, a scrivener’s error appears in the judgment, which erroneously lists count I as burglary of a structure when it should have listed it as burglary of a dwelling. Although originally charging Skellie with committing a burglary of a structure, the State filed an amended information charging him with committing a burglary of a dwelling. Defense counsel agreed that Skellie was entering a plea to the charge of burglary of a dwelling as listed on the sentencing guidelines score sheet. Accordingly, we vacate the judgment and remand to the trial court to enter a corrected judgment reflecting count I as burglary of a dwelling.
AFFIRMED in part; VACATED and REMANDED in part.
COBB and ORFINGER, R.B., JJ., concur.